Statement of the Case.
MONROE, J.
Defendant, charged with the murder of his infant child, and convicted of manslaughter, moved for a new trial, on the-grounds: (1) That the verdict was contrary to the law and the evidence; (2) that it was not responsive to the charge; (3) that there-can be no element of manslaughter when the accused is charged with murdering his infant child, and that the verdict shows that the jury did not give the accused the benefit of the doubt, and could not make up their-minds “to turn loose, or acquit, a negro.” To the bill of exceptions, taken to the overruling of this motion, the trial judge adds:
“In my opinion, the accused was guilty as-charged, and should have been hanged, and if by setting the verdict aside he could be again tried. *213for murder, I would order a new trial; but, where he can only be tried for manslaughter, and as from the evidence the accused was guilty of murder, I refuse to set the verdict aside.”
Opinion.
No attempt was made to support the allegations of the motion for new trial by proof, and the motion and bill of themselves present no grounds for reversal.
Judgment affirmed.